Case 4:20-cv-00145-SDJ-CAN Document 21 Filed 06/22/20 Page 1 of 2 PageID #: 57




                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

CRAIG CUNNINGHAM                                 §
                                                 §
v.                                               §   CIVIL CASE NO. 4:20-CV-145
                                                 §
4BUSH HOLDINGS, LLC, ET AL.                      §

            ORDER GRANTING MOTION TO DISMISS ALL PARTIES

        Before the Court is Plaintiff Craig Cunningham’s motion to dismiss all parties

 with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). 1 (Dkt. #20). “The

 primary purpose of Rule 41(a)(2) is to prevent voluntary dismissals which unfairly

 affect the other side, and to permit the imposition of curative conditions.” Elbaor v.

 Tripath Imaging, Inc., 279 F.3d 314, 317 (5th Cir. 2002) (internal quotation marks

 omitted) (citing 9 C. WRIGHT & A. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2364,

 at 165 (1971)). For that reason, “as a general rule, motions for voluntary dismissal

 should be freely granted unless the non-moving party will suffer some plain legal

 prejudice other than the mere prospect of a second lawsuit.” Id. Having reviewed the

 record and the applicable law, the Court finds that no party has objected to the motion

 and that no prejudice would arise from granting the motion.

        It is therefore ORDERED that Cunningham’s motion to dismiss all parties


        1 Dismissal pursuant to Rule 41(a)(1)(A)(i) is available in this case because Defendants
 have not filed an answer or a motion for summary judgment. See FED. R. CIV. P. 41(a)(1)(A)(i).
 Rule 41(a)(1)(A)(i) dismissal automatically terminates a case upon filing, without need for a
 court order. In re Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th Cir. 2015) (per curiam), as revised
 (May 15, 2015). However, because Cunningham moves the Court for dismissal, rather than
 noticing dismissal under the aforementioned rule, the Court construes the motion as a
 request for dismissal pursuant to Rule 41(a)(2), which requires a court order. See FED. R. CIV.
 P. 41(a)(2).
Case
   . 4:20-cv-00145-SDJ-CAN Document 21 Filed 06/22/20 Page 2 of 2 PageID #: 58




with prejudice, (Dkt. #20), is hereby GRANTED.

      It is further ORDERED that all of Cunningham’s claims against the

Defendants are DISMISSED WITH PREJUDICE. All relief not previously granted

is DENIED as moot. Each party bears its own attorneys’ fees and costs.

      The Clerk is directed to CLOSE this civil action.

      So ORDERED and SIGNED this 22nd day of June, 2020.




                                               ____________________________________
                                               SEAN D. JORDAN
                                               UNITED STATES DISTRICT JUDGE
